Title: To Thomas Jefferson from Charles Willson Peale, 17 July 1803
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Museum July 17th. 1803.
          
          I have just received a letter from my Son Raphaelle at Norfolk, in which he says, a Doctr. Willson has promissed him “on his word of honour, that he will have conveyed to me a great many of the Bones of the Magalonic—Legs—feet—thighs—Vertebræ &c. he hopes the remainder may ere this have been dug from the Salt Petre cave, they are in colour and texture like those belonging to the A.P.S.—he expects the whole Skeleton, they are in Possession of one of his Tenants a labourer in the Cave.”
          Some individuals perhaps may hope to get money by this collection of Bones, which I suppose is the same that we have had in expectation from Green Bryer County. Altho.’ so very interresting to me, yet from my Sons being from home, my situation at present is such that I cannot well leave the Museum or I should hasten to the Spot. However I hope from your interest, and what you wrote me in a former letter, that I shall have the pleasure of putting togather many of the Bones if not make a compleat Skeleton of this wonderful Animal.
          I have also received a Letter from Rembrandt of 23d of April—He says “his Exhibition is nearly as productive as any in London, but not so much so as it ought to be when he pays the highest Rent in that City—requiring the Visits of 17 Persons to pay the daily expence of his Room. his Visitors are 30-40-60-80 & sometimes 100—the latter seldom. That in 2 or 3 weeks will determine whether he sells the Skeleton to some national Repository, or to Visit some few large Cities.”
          Mr. Hawkins is now on his passage to England—his engenious invention of the Physiognotrace has brought a great deal of company to my Museum—and my Son Raphaelle is making also some profit by it in Norfolk. Raphaelle says “I shall get here from every person a quarter of a Dollar if they even want bread—fashion leads fools—My guilotine will take off the heads of all Norfolk, tho’ it does not decapitate.”
          
          I sent one of those Machines for Rembrandt to use. It is not only interresting but curious to know whether his success with it, will equal the Run in America.
          I remember your approbation of Mr. Hawkin’s improvement of the Forte Piano, I am apprehensive that some of his first Instruments having failed in strength of the frames, may have discreditted them with many. I have one that has a wrought Iron frame, which supports the Strings so well that it keeps in tune perfectly well. but on account of the inaccuracy of some of the work composing the dampers, the Powers of my Instrument is lost—altho’ this moovement is one of his late improvements. Mr. Hawkins will in future get better workmen. Knowing his mecanical powers and his intended improvements on his first Claviol I expect he will have great success with that charming Instrument in Europe. I have in the Museum the first Organ he has made, except a very small one, and it is a good Instrument, sweet and powerful for its size. This will occasionally amuse the Visitors untill Mr. Hawkins can give me a complete finished Claviol.
          I have undertaken to get manufactured his writing Machines—and knowing how important it is to have them perfect before they are brought into public view, I will not let them be sold before a number is compleated with all the improvements I can make on experience.
          I am full as much empressed with the importance of this Invention as when I first wrote to you on this subject.
          That you may long enjoy perfect health is the ardent wish of your friend
          
            C W Peale
            
          
        